DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 07/12/2019 is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.
	
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.


Claims 1, 2, 5, 9-12, and 16-18 are rejected under 35 U.S.C. 102 (a)(1) as being anticipated by Lundin et al. (US PG Pub. 2018/0196881, hereinafter referred to as Lundin). 

Lundin discloses a system (as well as a method and a computer program product) of analyzing various documents / literatures by identifying entities ([0055-0056], named entities) and their relationships between the identified entities ([0035]). Lundin discloses generating a domain review or knowledge of an area ([0003], [0030]). Lundin further discloses techniques of identifying entities and their relationships are implemented using machine learnings such as neural networks ([0046-0047], bi-directional long short term memory).

Regarding claims 1, 10 and 16, Lundin discloses a system, a method and a computer product (Fig. 1, Fig. 8, Abstract, [0003], a computer implemented system for identifying entities and their relationships using machine learning techniques), comprising:

a memory that stores computer executable components; and a processor that executes the computer executable components stored in the memory, wherein the computer executable components (Fig. 8, [0118-0119]) comprise: 
an entity extraction component that extracts, using a first machine learning process, a first data entity and a second data entity from document data indicative of a textual information (Fig. 1, #114, Fig. 2, #206, [0034], [0055], recognizing named entities from literature; [0017], [0045-0046], using machine learning techniques such as bi-directional LSTM neural networks); and 
a relation extraction component that determines, using a second machine learning process, a relation between the first data entity and the second data entity to generate a knowledge data graph used to execute an application associated with natural language processing for the document data (Fig. 1, #116, Fig. 2, #208, [0035],  [0044-0045], [0051-0052], identifying relationships between entities using machine learning techniques such as LSTM neural networks; [0058-0059], generating dependency tree structure;  [0003], [0052-0052], generating domain reviews which represents a specified area of knowledge; [0033], [0053-0054], the domain reviews / knowledge being applied to many application areas;  Note, the claimed “used to …” is an intended use).

Regarding claims 2, 11 and 17, Lundin further discloses a preprocessing component that processes second document data to generate training data for the first machine learning process and the second machine learning process ([0025], [0041-0043], [0045-0046], [0080-0082], filtering authoritative text (i.e., preprocessing) and training the machine learning models).

Regarding claims 5, 12 and 18, Lundin further discloses wherein the relation extraction component generates a common data model associated with the natural language processing for the document data ([0052-0055], generating relationship models, between entities A and B relationships, an ABR model).
Regarding claim 9, Lundin further discloses a display component that generates a graphical user interface to display information associated with the knowledge data graph (Fig. 3, [0042-0043], a screenshot of displaying identified entities and their relationships).

	Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.


Claims 3 and 4 are rejected under 35 U.S.C. 103 as being unpatentable over Lundin et al. in view of Lample et al. (“Neural Architectures for Named Entity Recognition”, applicant submitted IDS, referred to as Lample). 

Regarding claims 3 and 14, Lundin discloses identifying entities and their relationships using machine learning techniques such as Bi-directional LSTM neural networks ([0046-0047]). Lundin further describes that different methods can be used ([0035]). Lundin does not explicitly discloses using “a bidirectional long short-term memory conditional random fields (BiLSTM-CRF) neural network”. Lample discloses using a bi-directional LSTM and conditional random fields (CRF) for named entities recognition (Lample, Abstract, Section 2). 

Both Lundin and Lample are dealing with entity recognition. It would have been obvious to a person having ordinary skill in the art at the time the invention was filed to modify Lundin’s teaching with Lample’s teaching to replace a BiLSTM network with a BiLSTM-CRF neural network. One having ordinary skill in the art would have been motivated to make such a modification to make an effective tagging decision (Lample, section 2.2, CRF tagging models).  In addition, since each individual element and its function are shown in the prior art and one of ordinary skill in the art could have substituted one known element for another by known methods. Lundin does no more than “Simple substitution of one known element for another or the mere application of a known technique to a piece of prior art ready for the improvement.” KSR, 550 U.S. ___, 82 USPQ2d at 1395 (2007). One of ordinary skill in the art would have recognized that the results of the simple substitution were predictable.

Claims 6-8, 13-15, 19 and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Lundin et al. in view of Jurowicz et al. (US PG Pub. 2017/0337236, referred to as Jurowicz). 

Regarding claims 6-8, 13-15 and 19-20, in light of the specification ([0020]), these dependent claims recite limitations of maintaining a configuration management database (CMDB) based on entity relationships (claimed “a knowledge data graph”) in an application of processing service request tickets.

Lundin discloses extracting entities and their relationships from various documents and generating a domain review or knowledge of an area ([0003], [0017], [0033-0034], extracting insights from various documents including trouble tickets). Lundin further explained that the disclosed method can be used in many different areas ([0033], [0043]). Lundin does not explicitly disclose the limitations of these dependent claims. 

Jurowicz is reference from the same assignee (IBM Corp.) of the instant application and discloses verifying and updating CMDB (Jurowicz, Fig. 3, [0052-0053]).

Jurowicz further discloses using the procedure to solve IT problems / tickets (Jurowicz, [0051]).  Jurowicz discloses generating server asset (Jurowicz, [0049], [0055]), corresponding to claimed “a server profile” in claims 6, 13 and 18.  Jurowicz further discloses that a quick verification check maybe automatically run (Jurowicz, [0050]), corresponding to the claimed “an automation process” of claims 7, 14 and 19. The examiner notes that  “thereby facilitating at least one of improved accuracy, efficiency, or performance of at least one of the application component or the processor” is an intended result and does not limit the scope of claims. Jurowicz further discloses updating a configuration management database (CMDB), corresponding to the claimed “augments a configuration management database” (Jurowicz, [0054-0057]).  

Both Lundin and Jurowicz describe processing problem tickets (Lundin, [0017], [0033], Jurowicz, [0051]). It would have been obvious to a person having ordinary skill in the art at the time the invention was filed to modify Lundin’s teaching with Jurowicz’s teaching to perform functions defined by limitations of these dependent claims, which defined features of maintaining/updating CMDB. One having ordinary skill in the art would have been motivated to make such a modification improve efficient (Jurowicz, [0015], [0031]). In addition, all the claimed elements were known in the prior art and one skilled in the art could have combined the elements as claimed by known methods, and in the combination each element merely would have performed the same function as it did separately. “A combination of familiar elements according to known methods is likely to be obvious when it does no more than yield predictable results.” KSR, 550 U.S. ___, 82 USPQ2d at 1395 (2007). One of ordinary skill in the art would have recognized that the results of the combination were predictable.
 
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. The examiner discovered several relevant prior art references that are related to one or more concepts disclosed by the instant application. These references are included in the attached PTO-892 form for completeness of the record.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to Jialong He, whose telephone number is (571) 270-5359.  

If attempts to reach the examiner by telephone are unsuccessful, the examiner's supervisor, Pierre Desir can be reached on (571) 272-7799. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/JIALONG HE/Primary Examiner, Art Unit 2659